Title: To Thomas Jefferson from E.D. Withers, 19 November 1823
From: Withers, E.D.
To: Jefferson, Thomas

Book & Stationary Store.The subscriber respectfully informs his friends, and the public generally, that he has purchased the entire Stock of Books and Stationary belonging to Mr. William F. Gray, of Fredericksburg, and will constantly receive additional supplies of all New Books and Periodical Publications. Having made arrangements with the most extensive houses in Baltimore, Philadelphia, New-York and Boston, he pledges himself that any Law, Miscellaneous, School or Blank Books, that may be wanted, which he may not have, he will endeavour to procure the same through his correspondents at the North. The subscriber pledges himself to pay strict attention to business, and every exertion on his part shall be used for the benefit of those who may favor him with their patronage.E. D. WITHERS.October 1, 1823.D Sir Fred. Nov 19. 1823Having red the agency of E. Review and seeing you are a subscriber. I have thought it advisable to send you the last number. you will please inform me if you wish to continue a subscriber—and if you to get the Quarterly or N. American ReviewYours RyE D Withers